DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 06/06/2022, with respect to the rejection of claims 1-8 and 10-16 have been fully considered and are persuasive.  The rejection of claims 1-8 and 10-16 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electrolytic capacitor comprising: an anode body having a dielectric layer; a solid electrolyte layer in contact with the dielectric layer of the anode body; and an electrolytic solution, wherein: the electrolytic solution contains a solvent and a solute, the solvent contains a glycol compound, the solute contains an acid component, the acid component contains a carboxylic acid and a first aromatic compound, the first aromatic compound having a hydroxyl group and no carboxyl group bonded directly to an aromatic ring of the first aromatic compound, a proportion of the first aromatic compound in the acid component is more than or equal to 30% by mass, and a proportion of the glycol compound in the solvent is 50% by mass or more.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the acid component contains a carboxylic acid and a first aromatic compound, the first aromatic compound having a hydroxyl group and no carboxyl group bonded directly to an aromatic ring of the first aromatic compound, a proportion of the first aromatic compound in the acid component is more than or equal to 30% by mass, and a proportion of the glycol compound in the solvent is 50% by mass or more” in combination with the other claim limitations. 

Cited Prior Art
Matsuura et al (US 2012/0300368) teaches relevant art in Fig. 3.
Sugihara et al (US 2016/0355636) teaches relevant art in [0101])
Nakamura et al (US 2004/0023121) teaches relevant art in [0046].
Shimamoto et al (US 2010/0024182) teaches relevant art in [0051-0052].
Ning et al (US 2010/0182734) teaches relevant art in [0072-0077].
Wilson et al (US 2011/0250503) teaches relevant art in [0017-0024].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848